United States Court of Appeals
              for the Fifth Circuit
                               ___________                           United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                No. 19-60632
                                                                        June 23, 2021
                               ___________
                                                                       Lyle W. Cayce
Roy Harness; Kamal Karriem,                                                 Clerk


                                                         Plaintiffs—Appellants,

                                     versus

Delbert Hosemann, Secretary of State of Mississippi,

                                          Defendant—Appellee.
                ______________________________

                Appeal from the United States District Court
                  for the Southern District of Mississippi
                          USDC No. 3:17-CV-791
                ______________________________

           ON PETITION FOR REHEARING EN BANC

        (Opinion February 23, 2021, 5 Cir., 2021, 988 F.3d 818)

Before Owen, Chief Judge, and Jones, Smith, Stewart, Dennis,
Elrod, Southwick, Haynes, Graves, Higginson, Costa,
Willett, Ho, Duncan, Engelhardt, Oldham, and Wilson,
Circuit Judges.
Per Curiam:
       A member of the court having requested a poll on the petition for
rehearing en banc, and a majority of the circuit judges in regular active service
and not disqualified having voted in favor,
                                 No. 19-60632




       IT IS ORDERED that this cause shall be reheard by the court en
banc with oral argument on a date hereafter to be fixed. The Clerk will
specify a briefing schedule for the filing of supplemental briefs. Pursuant to
5th Circuit Rule 41.3, the panel opinion in this case dated February 23, 2021,
is VACATED.




                                      2